UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06128) Exact name of registrant as specified in charter:	Putnam Multi- Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2015 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam Multi-Cap Growth Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (98.6%) (a) Shares Value Aerospace and defense (5.0%) Astronics Corp. (NON) (S) 226,728 $10,810,391 General Dynamics Corp. 304,300 38,673,487 Honeywell International, Inc. 787,400 73,322,688 Precision Castparts Corp. 91,900 21,769,272 Rockwell Collins, Inc. (S) 242,500 19,036,250 United Technologies Corp. 330,500 34,900,800 Airlines (1.2%) Delta Air Lines, Inc. 538,400 19,463,160 Spirit Airlines, Inc. (NON) 382,300 26,432,222 Automobiles (0.4%) Tesla Motors, Inc. (NON) (S) 59,300 14,390,924 Banks (1.2%) Bank of America Corp. 990,000 16,879,500 Bank of Ireland (Ireland) (NON) 38,507,340 15,084,725 PacWest Bancorp 416,100 17,155,803 Beverages (1.2%) Coca-Cola Enterprises, Inc. 29,168 1,293,892 Monster Beverage Corp. (NON) 137,900 12,641,293 PepsiCo, Inc. 358,200 33,344,838 Biotechnology (7.3%) Aegerion Pharmaceuticals, Inc. (NON) (S) 119,300 3,982,234 Alkermes PLC (NON) 317,400 13,606,938 AMAG Pharmaceuticals, Inc. (NON) 344,500 10,992,995 Biogen Idec, Inc. (NON) 117,800 38,969,418 BioMarin Pharmaceutical, Inc. (NON) 194,600 14,042,336 Celgene Corp. (NON) 456,868 43,301,949 Cubist Pharmaceuticals, Inc. (NON) (S) 531,011 35,227,270 Gilead Sciences, Inc. (NON) 901,533 95,968,188 Inovio Pharmaceuticals, Inc. (NON) (S) 407,100 4,009,935 Neuralstem, Inc. (NON) (S) 2,365,294 7,758,164 Vertex Pharmaceuticals, Inc. (NON) 200,879 22,560,720 Building products (0.5%) Assa Abloy AB Class B (Sweden) 270,443 13,868,584 NCI Building Systems, Inc. (NON) 303,100 5,880,140 Capital markets (2.1%) Carlyle Group LP (The) 429,633 13,086,621 Charles Schwab Corp. (The) 1,252,600 36,813,914 FXCM, Inc. Class A 127,700 2,024,045 Greenhill & Co., Inc. 225,700 10,492,793 KKR & Co. LP 566,300 12,628,490 WisdomTree Investments, Inc. (NON) (S) 636,900 7,247,922 Chemicals (3.7%) Air Products & Chemicals, Inc. 106,000 13,799,080 Axiall Corp. 502,600 17,998,106 Chemtura Corp. (NON) 882,400 20,586,392 Dow Chemical Co. (The) 386,100 20,247,084 Huntsman Corp. 745,500 19,375,545 Monsanto Co. 244,100 27,463,691 Symrise AG (Germany) 283,556 15,073,154 W.R. Grace & Co. (NON) 149,200 13,568,248 Commercial services and supplies (1.0%) KAR Auction Services, Inc. 513,174 14,692,172 MiX Telematics, Ltd. ADR (South Africa) (NON) 290,613 2,714,325 Tyco International, Ltd. 468,290 20,871,685 Communications equipment (0.3%) Qualcomm, Inc. 157,635 11,786,369 Consumer finance (0.5%) American Express Co. 211,500 18,514,710 Containers and packaging (0.7%) Packaging Corp. of America 211,700 13,510,694 Sealed Air Corp. 410,079 14,303,556 Diversified consumer services (0.2%) Bright Horizons Family Solutions, Inc. (NON) 186,151 7,829,511 Diversified financial services (0.8%) CME Group, Inc. 386,600 30,910,603 Diversified telecommunication services (0.1%) Iridium Communications, Inc. (NON) (S) 676,206 5,984,423 Electrical equipment (0.8%) AMETEK, Inc. 377,500 18,954,275 Eaton Corp PLC 212,500 13,466,125 Electronic equipment, instruments, and components (1.6%) Anixter International, Inc. 267,218 22,670,775 Hollysys Automation Technologies, Ltd. (China) (NON) 670,600 15,081,794 SYNNEX Corp. (NON) (S) 371,800 24,029,434 Energy equipment and services (2.5%) Aker Solutions ASA (Norway) 195,944 787,491 Aker Solutions ASA 144A (Norway) (NON) 650,255 6,477,500 Dril-Quip, Inc. (NON) 153,900 13,758,660 Halliburton Co. 732,300 47,240,673 Oil States International, Inc. (NON) 127,292 7,879,375 Schlumberger, Ltd. 219,800 22,351,462 Food and staples retail (1.8%) Costco Wholesale Corp. 159,300 19,963,476 CVS Health Corp. 647,500 51,534,525 Food products (0.8%) Mead Johnson Nutrition Co. 249,671 24,023,344 Pinnacle Foods, Inc. 182,625 5,962,706 S&W Seed Co. (NON) (S) 353,129 1,497,267 Health-care equipment and supplies (2.9%) AtriCure, Inc. (NON) 253,576 3,732,639 GenMark Diagnostics, Inc. (NON) (S) 920,982 8,261,209 Medtronic, Inc. 478,100 29,618,295 Spectranetics Corp. (The) (NON) (S) 651,500 17,310,355 Tornier NV (Netherlands) (NON) 717,350 17,144,665 TransEnterix, Inc. (NON) 947,645 4,131,732 Zimmer Holdings, Inc. 335,600 33,744,580 Health-care providers and services (0.3%) Premier, Inc. Class A (NON) 333,500 10,958,810 Health-care technology (0.2%) Castlight Health, Inc. Class B (NON) (S) 181,500 2,348,610 Medidata Solutions, Inc. (NON) (S) 163,000 7,219,270 Hotels, restaurants, and leisure (4.0%) Bloomin' Brands, Inc. (NON) 696,990 12,782,797 Dunkin' Brands Group, Inc. 401,000 17,972,820 Hilton Worldwide Holdings, Inc. (NON) 2,033,903 50,095,031 Intrawest Resorts Holdings, Inc. (NON) 488,273 4,721,600 Melco Crown Entertainment, Ltd. ADR (Hong Kong) (S) 929,600 24,439,184 Wyndham Worldwide Corp. 587,269 47,721,479 Household durables (1.9%) Panasonic Corp. (Japan) 1,727,300 20,563,687 PulteGroup, Inc. 1,655,200 29,230,832 Whirlpool Corp. 186,700 27,192,855 Household products (0.3%) Colgate-Palmolive Co. 182,200 11,883,084 Independent power and renewable electricity producers (0.5%) Calpine Corp. (NON) 917,636 19,912,701 Industrial conglomerates (0.7%) Siemens AG (Germany) 246,517 29,381,485 Insurance (1.4%) American International Group, Inc. 257,700 13,920,954 Hartford Financial Services Group, Inc. (The) 788,300 29,364,175 Prudential PLC (United Kingdom) 617,095 13,706,169 Internet and catalog retail (3.6%) Amazon.com, Inc. (NON) 149,677 48,261,852 Bigfoot GmbH (acquired 8/2/13, cost $3,495,144) (Private) (Brazil) (F) (RES) (NON) 159 2,160,833 Groupon, Inc. (NON) (S) 1,075,600 7,185,008 HSN, Inc. 303,200 18,607,384 Priceline Group, Inc. (The) (NON) 49,490 57,338,124 Zalando SE (acquired 9/30/13, cost $6,098,442) (Private) (Germany) (F) (RES) (NON) 254,320 6,215,588 Zalando SE (Germany) (NON) 87,773 2,383,527 Internet software and services (9.9%) Alibaba Group Holding, Ltd. ADR (China) (NON) 514,752 45,735,715 Baidu, Inc. ADR (China) (NON) 108,700 23,721,601 eBay, Inc. (NON) 244,500 13,846,035 Facebook, Inc. Class A (NON) 1,495,000 118,164,800 Google, Inc. Class A (NON) 146,348 86,112,627 Google, Inc. Class C (NON) 158,748 91,654,745 Twitter, Inc. (NON) 252,200 13,008,476 IT Services (1.8%) Visa, Inc. Class A (S) 340,900 72,737,833 Life sciences tools and services (1.2%) Agilent Technologies, Inc. 479,700 27,333,306 Thermo Fisher Scientific, Inc. 151,853 18,480,510 Machinery (1.4%) Middleby Corp. (The) (NON) 185,500 16,348,115 Pall Corp. 275,100 23,025,870 Wabtec Corp. 193,800 15,705,552 Marine (0.5%) Kirby Corp. (NON) 166,100 19,574,885 Media (3.6%) CBS Corp. Class B (non-voting shares) 138,000 7,383,000 Comcast Corp. Class A 1,024,527 55,099,062 DISH Network Corp. Class A (NON) 185,100 11,953,758 Liberty Global PLC Ser. C (United Kingdom) 430,000 17,636,450 Liberty Global PLC Ser. A (United Kingdom) (NON) 414,800 17,645,592 Live Nation Entertainment, Inc. (NON) 1,306,100 31,372,522 Metals and mining (0.5%) Constellium NV Class A (Netherlands) (NON) 506,734 12,470,724 Reliance Steel & Aluminum Co. 127,300 8,707,320 Oil, gas, and consumable fuels (4.2%) Cabot Oil & Gas Corp. 297,000 9,708,930 Cheniere Energy, Inc. (NON) 174,100 13,933,223 EOG Resources, Inc. 311,500 30,844,730 EP Energy Corp. Class A (NON) 477,100 8,339,708 Gaztransport Et Technigaz SA (France) 340,787 20,159,138 Gulfport Energy Corp. (NON) 355,800 18,999,720 Kodiak Oil & Gas Corp. (NON) 1,044,847 14,178,574 QEP Resources, Inc. 523,300 16,107,174 Scorpio Tankers, Inc. (S) 784,670 6,520,608 Suncor Energy, Inc. (Canada) 736,086 26,638,301 Personal products (0.9%) Coty, Inc. Class A 1,118,000 18,502,900 Estee Lauder Cos., Inc. (The) Class A 216,100 16,146,992 Pharmaceuticals (4.5%) AbbVie, Inc. 395,300 22,832,528 Actavis PLC (NON) 219,200 52,888,576 Allergan, Inc. 161,853 28,840,586 AstraZeneca PLC ADR (United Kingdom) 216,800 15,488,192 Bristol-Myers Squibb Co. 412,200 21,096,396 Cardiome Pharma Corp. (Canada) (NON) 457,745 4,087,663 Jazz Pharmaceuticals PLC (NON) 215,367 34,579,326 Professional services (0.2%) TrueBlue, Inc. (NON) 374,500 9,459,870 Real estate investment trusts (REITs) (0.5%) Altisource Residential Corp. (R) 282,339 6,776,136 American Tower Corp. (R) 136,502 12,780,682 Real estate management and development (0.4%) RE/MAX Holdings, Inc. Class A 512,939 15,249,676 Road and rail (2.0%) Genesee & Wyoming, Inc. Class A (NON) 106,825 10,181,491 Old Dominion Freight Line, Inc. (NON) 68,700 4,852,968 Union Pacific Corp. 583,000 63,208,860 Semiconductors and semiconductor equipment (2.8%) Freescale Semiconductor, Ltd. (NON) (S) 742,895 14,508,739 Lam Research Corp. 345,666 25,821,250 Maxim Integrated Products, Inc. 590,500 17,856,720 Micron Technology, Inc. (NON) 1,530,173 52,423,727 Software (5.2%) Activision Blizzard, Inc. 854,200 17,758,818 Cadence Design Systems, Inc. (NON) 797,900 13,731,859 Manhattan Associates, Inc. (NON) 225,219 7,526,819 Microsoft Corp. 1,091,900 50,620,484 Oracle Corp. 909,600 34,819,488 Red Hat, Inc. (NON) 527,600 29,624,740 SS&C Technologies Holdings, Inc. (NON) 283,620 12,448,082 Symantec Corp. 415,500 9,768,405 TiVo, Inc. (NON) 2,246,119 28,739,093 Specialty retail (1.9%) Five Below, Inc. (NON) (S) 285,693 11,316,300 Gap, Inc. (The) 329,900 13,753,531 Home Depot, Inc. (The) 331,400 30,402,636 TJX Cos., Inc. (The) 334,944 19,818,636 Technology hardware, storage, and peripherals (5.3%) Apple, Inc. 1,675,132 168,769,549 EMC Corp. 532,700 15,586,802 SanDisk Corp. (S) 182,455 17,871,467 Western Digital Corp. 81,800 7,960,776 Textiles, apparel, and luxury goods (1.7%) Michael Kors Holdings, Ltd. (NON) 205,400 14,663,506 NIKE, Inc. Class B 391,000 34,877,200 Tumi Holdings, Inc. (NON) (S) 943,000 19,190,050 Tobacco (0.3%) Philip Morris International, Inc. 144,700 12,067,980 Wireless telecommunication services (0.3%) Vodafone Group PLC ADR (United Kingdom) 424,727 13,969,271 Total common stocks (cost $3,192,698,628) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Bonds 5s, May 15, 2037 (i) $410,000 $548,855 U.S. Treasury Inflation Protected Securities 3 7/8s, April 15, 2029 (i) 349,284 499,832 U.S. Treasury Notes 3 1/2s May 15, 2020 (i) 390,000 427,889 2 1/4s July 31, 2021 (i) 326,000 328,341 1 1/4s November 30, 2018 (i) 175,000 173,329 2 1/8s, August 15, 2021 (i) 113,000 112,748 Total U.S. treasury obligations (cost $2,090,994) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 1,682,858 $1,598,715 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) (F) (RES) 1/3/19 3.64 721,455 — Total warrants (cost $1,699,687) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) (F) (RES) (NON) 125,000 $— Total convertible preferred stocks (cost $10,451,238) $— SHORT-TERM INVESTMENTS (6.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) Shares 187,341,870 $187,341,870 Putnam Short Term Investment Fund 0.06% (AFF) Shares 45,423,725 45,423,725 SSgA Prime Money Market Fund 0.01% (P) Shares 90,000 90,000 U.S. Treasury Bills with an effective yield of zero% February 19, 2015 (i) $433,000 432,957 U.S. Treasury Bills with an effective yield of 0.10%, January 8, 2015 (SEGSF) 3,998,000 3,997,808 U.S. Treasury Bills with an effective yield of 0.03%, October 16, 2014 390,000 389,995 U.S. Treasury Bills with an effective yield of 0.04%, October 23, 2014 1,770,000 1,769,959 Total short-term investments (cost $239,445,401) TOTAL INVESTMENTS Total investments (cost $3,446,385,948) (b) FORWARD CURRENCY CONTRACTS at 9/30/14 (aggregate face value $80,560,413) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 11/19/14 $19,746,931 $22,278,249 $2,531,318 JPMorgan Chase Bank N.A. Euro Sell 12/17/14 10,133,138 10,440,597 307,459 UBS AG Euro Sell 12/17/14 45,945,004 47,841,567 1,896,563 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG units 296,764 $— 8/12/15 (3 month USD-LIBOR-BBA plus 0.36%) A basket (DBCTP15P) of common stocks $20,180 JPMorgan Chase Bank N.A. baskets 96,185 — 7/16/15 (3 month USD-LIBOR-BBA plus 30 bp) A basket (JPCMPTMD) of common stocks (11,873) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,964,564,043. (b) The aggregate identified cost on a tax basis is $3,446,210,416, resulting in gross unrealized appreciation and depreciation of $807,165,456 and $102,141,010, respectively, or net unrealized appreciation of $705,024,446. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $8,376,421, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $53,391,813 $181,693,545 $189,661,633 $6,976 $45,423,725 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $187,341,870, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $181,369,428. Certain of these securities were sold prior to the close of the reporting period. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countriesand to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,698,956 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $652,881,644 $22,947,214 $8,376,421 Consumer staples 208,862,297 — — Energy 242,978,638 20,946,629 — Financials 243,846,024 28,790,894 — Health care 650,517,395 — — Industrials 483,344,603 43,250,069 — Information technology 1,064,387,022 — — Materials 182,030,440 15,073,154 — Telecommunication services 19,953,694 — — Utilities 19,912,701 — — Total common stocks Convertible preferred stocks — — —** U.S. treasury obligations — 2,090,994 — Warrants 1,598,715 — — Short-term investments 45,513,725 193,932,589 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $4,735,340 $— Total return swap contracts — 8,307 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. ** Value of level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$4,735,340	$— Equity contracts	1,618,895	11,873 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$116,000,000 OTC total return swap contracts (notional)$43,100,000 Warrants (number of warrants)2,400,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Deutsche Bank AG JPMorgan Chase Bank N.A. UBS AG Total Assets: OTC Total return swap contracts*# $– $20,180 $– $– $20,180 Forward currency contracts# 2,531,318 – 307,459 1,896,563 4,735,340 Total Assets $2,531,318 $20,180 $307,459 $1,896,563 $4,755,520 Liabilities: OTC Total return swap contracts*# – – 11,873 – 11,873 Forward currency contracts# – Total Liabilities $– $– $11,873 $– $11,873 Total Financial and Derivative Net Assets $2,531,318 $20,180 $295,586 $1,896,563 $4,743,647 Total collateral received (pledged)##† $2,523,951 $(2,320,000) $90,000 $1,698,956 Net amount $7,367 $2,340,180 $205,586 $197,607 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Multi- Cap Growth Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
